On petition for a rehearing.
Biddle, C. J.
The appellee still insists that we are mistaken in stating, in the opinion delivered, that questions fourteen and fifteen of the deposition of Jesse Etchison, and their answers, were read to the jury as evidence in chief, and refers us to certain marginal notes in the record, opposite to the objectionable questions. The note opposite question fourteen is as follows: “ Objected to, overruled, read in rebutting.” The note opposite question fifteen is as follows: “ Overruled, read in rebutting.” There is no asterisk, sign, or reference, whatever, to connect the marginal notes with these questions, any more than with any other question, or part of the same page. Besides, our rule of practice nineteen requires the appellant to cause marginal notes to be placed on the transcript, in the proper places, to indicate the several parts of the record, and there is nothing in these marginal notes to distinguish them from any other marginal notes on the transcript — nothing, in short, to make them a part of the *252official record. And if the notes were a part of the record, how the counsel can claim, when the objection to the questions' and answers was overruled, that they were therefore not read as evidence in chief, is what we do not understand. Ve should conclude, for that very reason, that they were so read.
Etchison’s deposition was introduced early in the testimony of the appellee, before the appellant had introduced any evidence at all, and therefore must have been read in chief. And surely the words “read in rebutting” do not show that they were not read in chief. Again, if they were not read in chief, why did the counsel for appellee allow the appellant, in introducing her evidence in chief, to read the deposition of Robert Roper to contradict the words in Etchison’s deposition? It seems to us that neither counsel nor the court, if such were the facts, would have allowed anything of the-kind.
The order of the evidence stands thus: If the objectionable questions and answers had not been read in chief, Roper’s deposition could not have been read to contradict them, and without both of them had been introduced, there would have been no ground, whatever, to read Etchison’sdeposition in rebutting.
We thus state these tedious and uninteresting details — so-unnecessary to the case, as we think, and which so encumber our reports — for the purpose of answering the great zeal and earnestness of the counsel, and to assure them that we do not make statements in our opinions without first having-given them our fullest care and most watchful attention, with the best ability we possess. True, after we have done all we can, we may be wrong; and when we are, we are very thankful to counsel for pointing out our errors; but it does seem to us, in this case, whatever were the facts below, that the point which the counsel so persistently claim is not presented in the record.
The petition for a rehearing is overruled.